                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

CAITLIN O’CONNOR,                                       )
                                                        )   Case No. 3:20-cv-00628
        Plaintiff,                                      )
                                                        )   District Judge Richardson
v.                                                      )
                                                        )   Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                                   )
                                                        )   Jury Demand
        Defendant.                                      )

                           AMENDED CONFIDENTIALITY ORDER

        Before the Court is a motion filed by Defendant, The Lampo Group, LLC, to enter this

Amended Confidentiality Order (Doc. #                       45). After reviewing Defendant’s motion

and given no opposition from Plaintiff, Defendant’s motion is GRANTED and the Court

ORDERS the following:

     1. This Order will govern information and documents designated by any party as

        “Confidential” or “Attorney’s Eyes Only.”

     2. Any party may, in good faith, designate the following types of information or documents

        as Confidential:

            a. Plaintiff’s protected health information;

            b. Plaintiff’s financial information;

            c. Information regarding Plaintiff’s employment with Defendant;

            d. Information regarding current and former employees of Defendant who are

                similarly situated to Plaintiff; and;

            e. Information regarding Defendant’s business that is not generally known to, nor

                readily ascertainable by, the public; and




     Case 3:20-cv-00628 Document 45-2 Filed 07/09/21 Page 1 of 5 PageID #: 806
       e.f. Any other information agreed upon bywith the written consent of all other parties.




3. Any party may designate information or documents described in Section 2 as Attorney’s

   Eyes Only (i) if they believe, in good faith, that the practical value of disclosing the

   information or documents to the other parties is substantially outweighed by the privacy

   and/or commercially related risks of disclosure or (ii) with the written consent of all other

   parties.

3.4.The parties will designate information or documents as Confidential or Attorney’s Eyes

   Only as follows:

       a. A document may be designated as Confidential or Attorney’s Eyes Only by (i)

              affixing the term CONFIDENTIAL or ATTORNEY’S EYES ONLY on the

              document or (ii) providing a Confidentiality Log to the other parties that identifies

              and designates the document;

       b. A tangible object, other than a document, may be designated as Confidential or

              Attorney’s Eyes Only by (i) affixing the term CONFIDENTIAL or

              ATTORNEY’S EYES ONLY on the object or (ii) providing a Confidentiality

              Log to the other parties that identifies and designates the object; and

       c. Deposition testimony may be designated as Confidential or Attorney’s Eyes Only

              by (i) identifying and designating the testimony on the record during the

              deposition or (ii) after receipt of the deposition transcript, providing a

              Confidentiality Log to the other parties that identifies and designates the

              testimony.


                                                 2

Case 3:20-cv-00628 Document 45-2 Filed 07/09/21 Page 2 of 5 PageID #: 807
4.5. The parties will only use information and documents designated as Confidential or

   Attorney’s Eyes Only for purposes of this case and any appeals therefrom. However, this

   Order does not restrict a party’s use of information or documents that were in their lawful

   possession at the commencement of this case.

5.6.Information designated as Confidential may only be disclosed to the following:

           a. The parties;

           b. The parties’ attorneys of record in this case and their staff;

           c. Outside consultants (including expert witnesses) engaged by a party, but only

              if they are first provided with a copy of this Order and agree in writing to be

              bound by it;

           d. Court reporters and their staff who are engaged to record, transfer, and/or

              store deposition transcripts and/or video depositions during this case and any

              appeals therefrom;

           e. Mediators selected by the parties to attempt to mediate this case and their

              staff;

           f. The Court and its staff;

           g. The Jury; and

           h. Anyone else uponwith the written consent of the designating party.

7. Information designated as Attorney’s Eyes Only may only be disclosed to the following:

           a. The parties’ attorneys of record in this case and their staff;

           b. Outside consultants (including expert witnesses) engaged by a party, but only

              if they are first provided with a copy of this Order and agree in writing to be

              bound by it;


                                             3

Case 3:20-cv-00628 Document 45-2 Filed 07/09/21 Page 3 of 5 PageID #: 808
           c. Court reporters and their staff who are engaged to record, transfer, and/or

              store deposition transcripts and/or video depositions during this case and any

              appeals therefrom;

           d. Mediators selected by the parties to attempt to mediate this case and their staff

              but only if they are first provided with a copy of this Order and agree in

              writing to be bound by it;

           e. The Court and its staff but only after the disclosing party follows the rules for

              disclosure identified below; and

           f. Anyone else with the written consent of the designating party.

6.8.The parties will resolve any disagreements regarding the designation of information or

   documents as Confidential or Attorney’s Eyes Only pursuant to the Court’s procedures

   for discovery disputes.

7.9.Any party who filesdesires to file information or documents that have been designated as

   Confidential must moveor Attorney’s Eyes Only will follow the Court for leave to do so

   under seal. procedures established in accordance with Local Rule 5.03 and as established

   by the Sixth Circuit in Beauchamp v. Fed. Home Loan Mortg. Corp., 658 Fed. Appx.

   202, 207-208 (6th Cir. 2016) (quoting Shane Grp., Inc. v. Blue Cross Blue Shield of

   Mich., 825 F.3d 299, 305–06 (6th Cir. 2016)). The party who designated the information

   or documents will bear the burden of proving—either via a motion for leave to file under

   seal or response thereto—that the information or documents should be sealed.

8.10.      This Order will remain in effect following the conclusion of this case. Within 45

   days of the conclusion of this case and any appeals therefrom, each party will return or

   destroy all information and documents in their possession that have been designated by


                                             4

Case 3:20-cv-00628 Document 45-2 Filed 07/09/21 Page 4 of 5 PageID #: 809
     another party as Confidential. or Attorney’s Eyes Only. However, the parties may retain

     any information and documents that were in their lawful possession at the

     commencement of this case.

IT IS SO ORDERED.



                                          JEFFREY S. FRENSLEY
                                          United States Magistrate Judge




                                             5

  Case 3:20-cv-00628 Document 45-2 Filed 07/09/21 Page 5 of 5 PageID #: 810
